JOSEPH MATURO, JR. v. STATE EMPLOYEES
            RETIREMENT COMMISSION
                   (SC 19831)
Rogers, C. J., and Palmer, Eveleigh, McDonald, Espinosa and Robinson, Js.*

                                   Syllabus

Pursuant to statute (§ 7-438 [b]), if a member of the municipal employees’
    retirement system who is retired and has begun to collect a pension,
    again accepts employment from the same municipality from which he
    was retired, he shall be eligible to participate, and shall be entitled to
    credit, in the municipal employees retirement system for the period of
    such municipal employment, provided such member shall not receive
    his retirement allowance while so employed, except under certain speci-
    fied circumstances.
The plaintiff appealed from the judgment of the trial court upholding the
    declaratory ruling of the defendant retirement commission and dismiss-
    ing his administrative appeal. The plaintiff retired from his position as
    a firefighter with the town of East Haven in 1991 and was awarded a
    disability pension through his membership in the municipal employees
    retirement system, which is governed by the Municipal Employees’
    Retirement Act (§ 7-425 et seq.). From 1997 to 2007, the plaintiff served
    as the elected mayor of East Haven, a full-time, salaried position that
    the town had not designated for participation in the retirement system.
    During his tenure as mayor, the plaintiff continued to receive his disabil-
    ity pension, as it was the policy of the commission at that time that a
    member could continue to collect a pension while reemployed by a
    participating municipality, provided the member was reemployed in a
    nonparticipating position. In 2010, the retirement services division of the
    Office of the State Comptroller, which jointly administers the retirement
    system with the commission, informed the plaintiff that the commis-
    sion’s prior interpretation of the act was erroneous, and that, pursuant
    to § 7-438 (b), he no longer would be eligible to collect a disability
    retirement benefit if he were to be employed in any paid position with
    the town. When the plaintiff was again elected to the position of mayor
    of East Haven in 2011, the retirement services division suspended the
    plaintiff’s pension. The plaintiff then appealed to the commission, which
    issued a declaratory ruling denying reinstatement of the plaintiff’s pen-
    sion. On appeal to the trial court, the plaintiff claimed, inter alia, that
    the decision of the commission was inconsistent with the statute (§ 7-
    432) that authorizes disability pensions because there had been no deter-
    mination by a medical examining board that he was no longer disabled
    before his pension was suspended, and further claimed that he had
    relied to his detriment on the agencies’ prior interpretation of the act. The
    trial court affirmed the commission’s decision and rendered judgment
    dismissing the appeal, from which the plaintiff appealed. Held:
1. The trial court properly dismissed the plaintiff’s appeal from the decision
    of the commission, the plain language of § 7-438 (b) having barred the
    plaintiff from continuing to collect a disability pension while serving as
    the mayor of East Haven: the plaintiff’s claim that the act could be
    interpreted to exclude elective officers as employees, and that, as mayor,
    he was not an employee of the town as that term is used in § 7-438 (b),
    was unavailing, as that interpretation would deprive elective officers
    who are members of the retirement system from many of the rights and
    benefits that other members enjoy, and, in the absence of any apparent
    rationale for such a scheme or a clear statement of legislative intent,
    this court declined to adopt the interpretation urged by the plaintiff,
    which would achieve a bizarre outcome.
2. The plaintiff could not prevail on his claim that § 7-438 (b), when read
    as a whole and in light of the underlying policy rationales, evidenced a
    legislative intent to preclude a member of the retirement system from
    receiving a retirement pension only while reemployed in a participating
    position, and that, because he returned to work in a nonparticipating
    position, he was entitled to continue collecting his disability pension;
    notwithstanding the provision in § 7-438 (b) that a member ‘‘shall be
    eligible to participate, and shall be entitled to credit,’’ in the retirement
    system, a member of the retirement system, such as the plaintiff, who
    is reemployed in a nonparticipating position is not eligible to participate
    in the retirement system while so employed, and § 7-438 (b) reasonably
    may be understood to embody a legislative judgment that a participating
    municipality should not have to contribute additional funds to a mem-
    ber’s retirement pension while at the same time paying the member’s
    salary.
3. There was no merit to the plaintiff’s claim that the commission and the
    trial court improperly interpreted § 7-438 (b) in isolation and did not
    consider its relationship to § 7-432 (g), which precludes the medical
    examining board from reconsidering eligibility for a disability pension
    unless additional facts concerning the member’s condition are disclosed:
    subsection (g) was not added to § 7-432 until 2013, approximately two
    years after the retirement services division suspended the plaintiff’s
    pension, and § 7-432 previously did not reference the medical examining
    board but, instead, delegated broad authority to the commission to
    determine a member’s ongoing eligibility for a disability pension.
4. This court was not persuaded by the plaintiff’s claim that the commission
    was bound by, or should have adhered to, its prior interpretation of § 7-
    438 (b) that permitted elective officials to retain their pensions while
    reemployed by participating municipalities in light of the fact that the
    legislature effectively acquiesced in that prior interpretation when it
    failed to amend the act, and the fact that the attorney general issued a
    nonbinding opinion letter counseling the commission not to deviate from
    its prior interpretation in the absence of further legislative direction: the
    evidence for legislative acquiescence in the commission’s prior interpre-
    tation of the act was inconclusive and did not compel this court to
    depart from the plain meaning of the statutory text, and the legislature’s
    failure to address the commission’s revised interpretation when the
    legislature amended § 7-438 in 2011 tended to demonstrate acquiescence
    in the revised interpretation; moreover, the plaintiff’s claim that the
    attorney general’s opinion that the legislature had acquiesced in the
    commission’s prior interpretation and that the revised interpretation
    might upset retirees’ settled expectations was unconvincing, as an
    administrative agency, such as the commission, that discovers that it
    has been applying an erroneous interpretation of a statute is obliged,
    after giving fair notice to affected persons, to conform its policy to the
    correct interpretation, particularly in light of the provision (§ 7-439h)
    in the act that requires the commission to correct any erroneous overpay-
    ment of benefits.
            Argued March 30—officially released July 11, 2017

                             Procedural History

  Appeal from the decision of the defendant determin-
ing that the plaintiff was ineligible to receive certain
pension benefits, brought to the Superior Court in the
judicial district of New Britain and tried to the court,
Schuman, J.; judgment dismissing the appeal, from
which the plaintiff appealed. Affirmed.
   Lawrence C. Sgrignari, for the appellant (plaintiff).
  Michael J. Rose, with whom was Cindy M. Cieslak,
for the appellee (defendant).
                           Opinion

   ESPINOSA, J. The plaintiff, Joseph Maturo, Jr.,
appeals from the judgment of the trial court upholding
the declaratory ruling of the defendant, the State
Employees Retirement Commission, and dismissing his
administrative appeal. The plaintiff retired in 1991 from
his position as a firefighter with the town of East Haven
and was awarded a disability pension through his mem-
bership in the municipal employees retirement system
(retirement system). He subsequently was elected to
the position of mayor of East Haven in 1997, and served
in that capacity until 2007, when he lost his reelection
bid. During that time, the commission and the retire-
ment services division of the Office of the State Comp-
troller (collectively, the agencies), which jointly
administer the retirement system,1 interpreted the
Municipal Employees’ Retirement Act (act), General
Statutes § 7-425 et seq., to provide that a retired mem-
ber, who is reemployed by a municipality that partici-
pates in the retirement system, may continue to receive
a retirement pension if he or she is reemployed in a
position, such as the mayor of East Haven, that the
municipality has not designated for participation in the
system (nonparticipating position). In 2009, however,
the agencies concluded that they had misconstrued the
act in this regard and that a retiree cannot continue to
collect a pension while reemployed in any full-time
position with a participating municipality. Accordingly,
when the plaintiff was again elected mayor in 2011, the
retirement services division suspended2 his pension, a
decision that both the commission and the trial court,
Schuman, J., subsequently affirmed. On appeal, the
plaintiff’s primary contention is that the agencies
improperly construed the reemployment and disability
pension provisions of the act,3 and that he is not barred
from receiving a disability pension while serving as the
mayor of East Haven. The plaintiff also challenges the
trial court’s conclusions that he did not rely to his detri-
ment on the agencies’ previous interpretation of the act
and that the commission did not violate his rights to
equal protection and due process of law. Finding no
error, we affirm.
                              I
        FACTS AND PROCEDURAL HISTORY
  The following facts and procedural history, as found
by the commission and supplemented by the undisputed
evidence of record, are relevant to our disposition of
the plaintiff’s appeal. The plaintiff served as a firefighter
for the town of East Haven from 1973 to 1991, during
which time he participated as a member of the retire-
ment system. In September, 1991, the town separated
the plaintiff from service on the basis of a ‘‘service-
connected’’ disability. In a January, 1992 letter, the com-
mission approved his application for early retirement,
but informed him that his retirement payments would
be suspended if he again accepted employment with
the town. In 1993, after the medical examining board
confirmed the plaintiff’s disability, the commission
approved his ‘‘service-connected disability retirement,’’
retroactive to October, 1991. A March, 1993 letter from
the commission again advised the plaintiff as to the
retirement system’s reemployment rules, stating that
‘‘[his] eligibility for a disability retirement [pension] is
contingent on [his] being permanently and totally dis-
abled from performing any gainful employment in the
service of [his] former employer [and that he] may not
accept reemployment with that municipality.’’
   In 1997, the plaintiff was elected to the office of mayor
of the town of East Haven. At all times relevant to this
case, although the town participated in the retirement
system, it did not designate the office of mayor as a
participating position. The plaintiff served as mayor
from 1997 until 2007, when he lost a reelection bid.
During that time, in spite of the warnings contained in
the January, 1992 and March, 1993 letters, it was the
policy of the agencies that a member could continue
to collect a pension while reemployed by a participating
municipality, so long as the member was reemployed
in a nonparticipating position. Accordingly, during his
initial ten years as mayor, the plaintiff received a salary
from the town and also continued to collect his disabil-
ity retirement pension.
  In June, 2010, in response to information that the
plaintiff was again considering running for elective
office, Helen M. Kemp, the assistant director and coun-
sel of the retirement services division, wrote to advise
him that the commission’s prior interpretation of the
act was erroneous and that in the future he would not
be eligible to collect a disability retirement benefit while
employed in any paid position for the town. In a follow-
up letter, Mark E. Ojakian, the deputy state comptroller
and acting director of the retirement services division,
explained that, in 2009, the retirement services division
had adopted and begun informing members of this
revised interpretation of the act. Despite these warn-
ings, in November, 2011, the plaintiff again campaigned
and won the election for the position of mayor of
East Haven.
   Shortly thereafter, the plaintiff received a letter from
Kimberly McAdam, a retirement system supervisor,
informing him that he was no longer considered to be
disabled under the act because ‘‘[t]he fact that [he is]
performing the duties of [mayor] indicates that [he is]
neither permanently nor totally disabled from engaging
in gainful employment in the service of the municipal-
ity.’’ The letter notified the plaintiff that his pension
would be ‘‘stopped’’ as of November 19, 2011. In that
same time period, the commission sent letters to all
disability retirees informing them that they could not
collect a disability retirement pension while working
for the same municipality from which they had retired,
even in a nonparticipating position.
   The retirement services division subsequently
declined the plaintiff’s request to reconsider its deci-
sion. The plaintiff then appealed to the commission,
which, following what the trial court characterized as ‘‘a
long and somewhat complicated administrative review
process,’’ ultimately issued a declaratory ruling denying
reinstatement of the plaintiff’s retirement pension.
   The plaintiff then appealed to the Superior Court.
While proceedings in that court were pending, the Gen-
eral Assembly considered—for the second time in three
years—legislation that would have expressly allowed
the plaintiff and similarly situated members of the
retirement system to continue to collect retirement pen-
sions while reemployed by a participating municipality
in a nonparticipating position. See Public Acts 2015,
No. 15-188 (P.A. 15-188); Public Acts 2013, No. 13-219
(P.A. 13-219). The legislature unanimously passed each
bill but Governor Dannel P. Malloy vetoed each one,
and the legislature did not attempt to override the
vetoes. See 2 Conn. Public and Special Acts 1478 (2015);
2a Conn. Public and Special Acts 2230 (2013).
   The plaintiff made four primary claims before the
trial court. First, he argued that the decision of the
commission upholding the suspension of his disability
pension while he is employed as the mayor of East
Haven was inconsistent with various provisions of the
act. Specifically, he argued that (1) General Statutes
§ 7-432, which authorizes disability pensions, does not
allow the retirement services division to suspend a
member’s pension unless the commission’s medical
examining board first finds that the member is no longer
disabled pursuant to § 7-432 (g), and (2) the provision
on which the retirement services division relied in sus-
pending his pension, General Statutes § 7-438 (b), which
prohibits members of the retirement system from
receiving a retirement pension while reemployed by a
participating municipality, does not apply to former
members who return to work in nonparticipating
positions.
  In its memorandum of decision, the trial court found
the first argument to be without merit because, although
the retirement services division initially had informed
the plaintiff that his disability pension was being termi-
nated because his reemployment with East Haven was
prima facie proof that he no longer was disabled, the
commission itself did not rely on the premise that the
plaintiff no longer was disabled. Rather, the commission
determined that § 7-438 (b) applies to both disability
and ordinary retirements and bars members from col-
lecting either type of pension while reemployed by a
participating municipality. The trial court found the
plaintiff’s second statutory argument to be so incompre-
hensible as to be effectively abandoned. Nevertheless,
the court did attempt to parse and evaluate the argu-
ment, which, it concluded, lacked any support in the
text of the relevant statutes.4
   Second, the plaintiff claimed that it was improper for
the agencies, after years of construing the act to allow
the plaintiff and others similarly situated to retain their
retirement pension when returning to work in a nonpar-
ticipating position, to adopt a new, contrary interpreta-
tion of the law. He specifically argued that (1) he had
reasonably relied to his detriment on the agencies’ pre-
2009 interpretation of the act and on a September 30,
2011 letter in which the retirement services division
director, Brenda Halpin, advised him to take no action
with respect to his current employment status until the
retirement services division completed an administra-
tive review of the issue, and (2) the commission should
have abided by the advice of Attorney General George
C. Jepsen, who counseled in a November 2, 2012 opinion
letter (Jepsen opinion) that the commission not deviate
from its pre-2009 interpretation of the act in the absence
of further legislative direction.
   In rejecting the plaintiff’s detrimental reliance claim,
the trial court noted that the law disfavors claims of
estoppel against government entities, which ‘‘may be
invoked: (1) only with great caution; (2) only when the
action in question has been induced by an agent having
authority in such matters; and (3) only when special
circumstances make it highly inequitable or oppressive
not to estop the agency.’’ (Internal quotation marks
omitted.) Chotkowski v. State, 240 Conn. 246, 268–69,
690 A.2d 368 (1997). In the present case, the court deter-
mined that that standard was not satisfied because the
retirement services division had notified the plaintiff
that its prior interpretation of the act was erroneous
and that, henceforth, he would not be permitted to
receive a disability benefit while employed in any paid
position with the town. In addition to concluding that
the plaintiff’s ongoing reliance on the retirement ser-
vices division’s past interpretation of the act was unrea-
sonable, the court concluded that the plaintiff had failed
to demonstrate that his reliance thereon had caused
him any detriment. Rather, the court found that the
plaintiff’s erroneous receipt of a retirement pension
during his previous ten year tenure as mayor had been
a ‘‘windfall.’’ The court further noted that the Jepsen
opinion constituted nonbinding authority and that the
opinion was unpersuasive insofar as it did not purport
to analyze the statutes at issue or identify any defects
in the commission’s revised interpretation of the act.
As a general matter, the court rejected as untenable
the principle that a government agency must continue
to adhere to an erroneous interpretation of a statute
even when, having discovered its error, it provides fair
notice to affected persons that it will change its policy
in light of the revised interpretation.
   Third, the plaintiff claimed that the commission
treated him differently from other, similarly situated
persons and thereby denied him equal protection of the
law, as guaranteed by the federal and state constitu-
tions. At trial, the plaintiff was unable to identify any
other members who had been permitted to retain their
retirement pensions after returning to work for partici-
pating municipalities.5 Still, the plaintiff, a Republican,
alleged that he had been singled out on the basis of his
political affiliation insofar as the agencies (1) sent him
an unsolicited letter in 2010, warning him that if he
were again elected mayor, his pension would be sus-
pended, (2) closely monitored the results of the East
Haven mayoral election, (3) gave a Democrat, the regis-
trar of voters for the town of East Haven, the express
choice either to resign from his employment or to have
his pension suspended, whereas the plaintiff’s pension
was simply suspended a few days after he was sworn
into office, and (4) initially permitted another Demo-
cratic municipal retiree to retain her pension while
reemployed, before ultimately reversing that decision.
The plaintiff also introduced testimony by a Republican
state senator suggesting that legislative efforts to amend
§ 7-438 (b) in 2013, to allow persons in the plaintiff’s
position to retain their pensions while reemployed had
been delayed by certain legislators, presumably Demo-
crats, who did not want to help the plaintiff.
   The trial court found that the plaintiff also had aban-
doned this claim by inadequate briefing, insofar as he
had failed to allege that any selective treatment was
based on impermissible considerations or membership
in a protected class. In the alternative, the court rejected
the equal protection claim on the merits, finding that
the commission had informed all disability pension
recipients that they could not collect their pensions
while working for the same municipality for which they
had previously worked, even in a nonparticipating posi-
tion. The court further concluded that the aforemen-
tioned factual allegations did not constitute selective
treatment vis-a-vis other, similarly situated persons.
  Fourth, the plaintiff claimed that the commission’s
decision to provide him with an informal rather than a
formal hearing violated both the governing statutes and
his right to procedural due process. The trial court,
in rejecting this claim, determined that the relevant
procedural statutes did not require the commission to
hold a formal hearing and that the requirements of due
process had been satisfied.
   Consistent with these determinations, the trial court
affirmed the commission’s decision and dismissed the
plaintiff’s appeal. The plaintiff appealed from the judg-
ment of the trial court to the Appellate Court, raising
claims substantially similar to those he raised before
the trial court, and we transferred the appeal to this
court pursuant to General Statutes § 51-199 (c) and
Practice Book § 65-1. Additional facts will be set forth
as necessary.
                             II
                        ANALYSIS
   The plaintiff’s primary argument on appeal is that the
trial court misinterpreted the reemployment provisions
of the act and that § 7-438 (b), when construed in the
context of the overall statutory scheme, permits him
to continue collecting a disability pension while
employed by a participating municipality in a nonpartic-
ipating position. The commission disagrees, arguing
that the plain language of § 7-438 (b) bars this sort of
double recovery. We agree with the commission.
                             A
   We begin our analysis of the plaintiff’s claim by set-
ting forth the well established standards that govern
judicial review of an agency decision under the Uniform
Administrative Procedure Act (UAPA), General Stat-
utes § 4-166 et seq. ‘‘Under the UAPA, it is [not] the
function . . . of this court to retry the case or to substi-
tute its judgment for that of the administrative agency.
. . . Even for conclusions of law, [t]he court’s ultimate
duty is only to decide whether, in light of the evidence,
the [agency] has acted unreasonably, arbitrarily, ille-
gally, or in abuse of its discretion. . . . [Thus] [c]onclu-
sions of law reached by the administrative agency must
stand if the court determines that they resulted from a
correct application of the law to the facts found and
could reasonably and logically follow from such facts.
. . . [Although] this court affords deference to the con-
struction of a statute applied by the administrative
agency empowered by law to carry out the statute’s
purposes . . . [c]ases that present pure questions of
law . . . invoke a broader standard of review . . . .
[W]hen a state agency’s determination of a question of
law has not previously been subject to judicial scrutiny
. . . the agency is not entitled to special deference.
. . . Even if [an agency’s interpretation of a statute
has been] time-tested, we will defer to [it] only if it is
reasonable . . . [as] determined by [application of] our
established rules of statutory construction.’’ (Internal
quotation marks omitted.) Lieberman v. Aronow, 319
Conn. 748, 755–56, 127 A.3d 970 (2015). No deference
is warranted when an agency’s construction of a statute
has been inconsistent or is only of ‘‘recent vintage.’’
Schieffelin & Co. v. Dept. of Liquor Control, 194 Conn.
165, 174, 479 A.2d 1191 (1984).
                             B
  In order to evaluate the plaintiff’s claims, we first
must describe in some detail the statutory framework
that establishes and governs the retirement system.
That framework is codified at § 7-425 et seq., which, as
previously noted, we have referred to as the Municipal
Employees’ Retirement Act. See Lambert v. Bridgeport,
204 Conn. 563, 566, 529 A.2d 184 (1987).
   Section 7-425 defines key words and phrases used in
the act. That section defines a ‘‘ ‘[m]ember’ ’’ of the
retirement system as, among other things, ‘‘any regular
employee or elective officer receiving pay from a partic-
ipating municipality . . . who has been included by
such municipality in the pension plan as provided in
[§] 7-427 . . . .’’ General Statutes § 7-425 (5). ‘‘ ‘Pay’ ’’
is defined in relevant part as ‘‘the salary, wages or earn-
ings of an employee . . . .’’ General Statutes § 7-425
(6). The terms ‘‘employee,’’ ‘‘employed,’’ and ‘‘employ-
ment’’ are not defined in the act.
  General Statutes § 7-427 (a) authorizes each munici-
pality to opt into the retirement system with respect
to any department or departments that it chooses to
designate for participation. Section 7-427 (a) also per-
mits municipalities to decide whether to allow their
elective officers to participate in the system.
   General Statutes § 7-428 provides that any member
shall be eligible for retirement and to receive a retire-
ment pension upon either completing twenty-five years
of aggregate service in a participating municipality or
upon reaching the age of fifty-five and having completed
five years of continuous service or fifteen years of aggre-
gate service in a participating municipality. General
Statutes § 7-429 further provides that an elective officer
participating in the retirement system who is separated
from service, except for cause or by resignation, after
attaining the age of sixty and after completing at least
twenty years of continuous service, shall be entitled
to a retirement pension ‘‘upon reaching the voluntary
retirement age . . . .’’6
   Section 7-432 authorizes and establishes the stan-
dards governing disability retirements. At the time the
plaintiff’s retirement pension was suspended in Novem-
ber, 2011, that section provided in relevant part: ‘‘Any
member shall be eligible for retirement and for a retire-
ment allowance who has completed at least ten years
of continuous service if he becomes permanently and
totally disabled from engaging in any gainful employ-
ment in the service of the municipality. For purposes
of this section, ‘gainful employment’ shall not include
a position in which a member customarily works less
than twenty hours per week. If such disability is shown
to the satisfaction of the Retirement Commission to
have arisen out of and in the course of his employment
by the municipality, as defined by the Workers’ Com-
pensation Act, [General Statutes § 31-275 et seq.] he
shall be eligible for retirement irrespective of the dura-
tion of his employment. Such retirement allowance
shall continue during the period of such disability. The
existence and continuance of disability shall be deter-
mined by the Retirement Commission upon such medi-
cal evidence and other investigation as it requires. . . .’’
General Statutes (Rev. to 2011) § 7-432, as amended by
Public Acts 2011, No. 11-251, § 2.
  General Statutes § 7-434a addresses the situation in
which a member is elected to serve as an official of the
state or any political subdivision thereof. Section 7-434a
provides that such member may continue his or her
membership in the system for up to ten years while
serving in elective office, during which time the member
must continue to make contributions to the system.
   Finally, § 7-438 establishes the rules that govern a
member who, having retired and begun to collect a
retirement pension, again accepts public employment
in the state. That statute provides as follows: ‘‘(a) Any
member retired under this part who again accepts
employment from this state or from any municipality
of this state other than a participating municipality,
shall continue to receive his retirement allowance while
so employed, and shall be eligible to participate, and
shall be entitled to credit, in the state retirement system
for the period of such state employment, but any such
member shall not be eligible to participate or be entitled
to credit in any municipal retirement system for the
period of such municipal employment.
   ‘‘(b) If a member is retired under this part and again
accepts employment from the same municipality from
which he was retired or any other participating munici-
pality, he shall be eligible to participate, and shall be
entitled to credit, in the municipal employees’ retire-
ment system for the period of such municipal employ-
ment. Such member shall receive no retirement
allowance while so employed except if (1) such
employment is for less than twenty hours per week,
or (2) his services are rendered for not more than ninety
working days in any one calendar year, provided that
any member reemployed for a period of more than
ninety working days in one calendar year shall reim-
burse the Municipal Employees’ Retirement Fund for
retirement income payments received during such
ninety working days.’’7 (Emphasis added.) General Stat-
utes § 7-438.
                             C
   It was the conclusion of both the agencies and the
trial court that the plaintiff’s case represents a straight-
forward application of § 7-438 (b). The plaintiff was a
member of the retirement system who, having retired
pursuant to § 7-432, again accepted employment from
East Haven, a participating municipality. Because § 7-
438 (b) provides that ‘‘[s]uch member shall receive no
retirement allowance while so employed,’’ the commis-
sion determined, and the court agreed, that the retire-
ment services division did not act improperly in
suspending his retirement pension during his tenure
in office.
  On appeal, the plaintiff identifies what he considers
to be four flaws in the commission’s statutory analysis.
First, the plaintiff contends that his position as the
mayor of East Haven does not constitute ‘‘employment’’
and that he is not an ‘‘employee’’ of that town for pur-
poses of the act and, therefore, that § 7-438 (b) does
not apply to his case. Second, he contends that § 7-438,
when read as a whole, reveals a legislative intent to
preclude a member from continuing to receive a retire-
ment pension only while reemployed in a participating
position. Third, the plaintiff contends that his case is
governed by the disability provisions of the act as well
as by its reemployment provisions and that, pursuant to
§ 7-432, his disability retirement could be discontinued
only if the commission’s medical examining board
determined on the basis of additional medical evidence
that he was no longer entitled to receive a disability
benefit. Fourth, he contends that the commission is
bound by, or should adhere to, its pre-2009 interpreta-
tion of the statute, in which the legislature allegedly
acquiesced. We consider each argument in turn.
                            1
  The plaintiff’s first contention is that § 7-438 (b) does
not govern his case because that subsection applies
only to retired members who again accept employment
from a participating municipality, and that the statute
precludes members from receiving a retirement pension
only while so employed. He avers that he is not
employed by East Haven, as that term is used in the
statute, notwithstanding that he receives a salary to
serve as the town’s full-time mayor.
   When a term is not defined in a statute, we begin
with the assumption that the legislature intended the
word to carry its ordinary meaning, as evidenced in
dictionaries in print at the time the statute was enacted.
State v. Wright, 320 Conn. 781, 802, 135 A.3d 1 (2016);
State v. Menditto, 315 Conn. 861, 866, 110 A.3d 410
(2015). Although the earliest version of the predecessor
statute to § 7-438 used the term ‘‘appointment’’ rather
than ‘‘employment,’’ that statute did provide that a
retired member who is reemployed by a municipality
‘‘shall receive no retirement allowance while so
employed.’’ (Emphasis added.) General Statutes (Supp.
1945) § 128h.8 At the time § 128h was drafted, the word
‘‘employed’’ meant ‘‘[e]ngaged by an employer,’’ and an
‘‘employee’’ was defined as ‘‘[o]ne employed by another;
one who works for wages or salary in the service of
an employer . . . .’’ Webster’s New International Dic-
tionary (2d Ed. 1941). The plaintiff cannot and does not
seriously contend that his full-time, salaried work as the
mayor of East Haven does not qualify as employment, as
that term ordinarily has been used.
   Instead, the plaintiff argues that the words
‘‘employee,’’ ‘‘employed,’’ and ‘‘employment’’ are statu-
tory terms of art that have a particular meaning in the
context of the act. He notes, for example, that § 7-425
(5) defines a ‘‘ ‘[m]ember’ ’’ of the retirement system as
‘‘any regular employee or elective officer,’’ which, he
contends, evinces a legislative intent to distinguish offi-
cers such as himself from employees. He further notes
that § 7-425 (6) defines ‘‘ ‘[p]ay’ ’’ as ‘‘the salary, wages
or earnings of an employee,’’ and finds meaningful the
fact that that provision makes no mention of elective
officers.9
   The plaintiff’s efforts to distinguish between munici-
pal employees and elective officers, while valiant, are
unavailing. We begin by observing that § 7-425 (5)
defines a member of the retirement system as ‘‘any
regular employee or elective officer . . . .’’ (Emphasis
added.) If the statute had been written solely in terms of
‘‘employee or elective officer,’’ the plaintiff’s argument
might be more convincing. But the legislature’s use of
the adjective ‘‘regular’’ to modify ‘‘employee’’ strongly
suggests that, for purposes of the retirement system
scheme, there are two classes of employees, namely,
elective officers and other, regular employees. See
Dautel v. United Pacific Ins. Cos., 48 Wn. App. 759,
766–67, 740 P.2d 894 (1987) (discussing comparable use
of term ‘‘regular’’). Thus, we do not read § 7-425 to
foreclose the possibility that elective officers are merely
a subset of all employees for purposes of the act.
   This interpretation is consistent with the fact that
many provisions of the act refer only to ‘‘employees’’
or related cognate terms; specific mention of elective
officers is made only in particular instances when dis-
tinct treatment is warranted. Compare, e.g., General
Statutes § 7-425 (6) (‘‘‘[p]ay’ means the salary, wages
or earnings of an employee’’), General Statutes § 7-428
(establishing voluntary retirement standards for
employees), General Statutes § 7-437 (setting forth con-
ditions under which employees’ retirement pensions
must be increased in conjunction with Social Security
benefits), and General Statutes § 7-442a (using terms
‘‘member’’ and ‘‘employee’’ interchangeably), with Gen-
eral Statutes § 7-427 (a) (giving municipalities option
whether to designate elective officers for participation
in retirement system), and General Statutes § 7-430
(exempting elective officers from mandatory retire-
ment rules).
   It bears emphasizing in this regard that many provi-
sions of the act that afford rights or benefits to members
of the retirement system use only the terms ‘‘employ-
ees’’ or persons ‘‘employed’’ by a municipality, and do
not mention elective officers. See, e.g., General Statutes
§ 7-431 (establishing retirement eligibility for members
separated from service by employing municipality
before voluntary retirement age); General Statutes § 7-
434 (providing continuity of service benefit for full-time
employees); General Statutes § 7-436 (b) (providing that
employees and their surviving spouses are entitled to
additional cost of living allowance); General Statutes
§ 7-436b (crediting military service prior to member’s
date of employment); General Statutes § 7-442b
(allowing employees to transfer retirement funds from
state or other municipal retirement systems); General
Statutes § 7-449 (providing that retirement pensions
granted to members formerly employed by municipality
shall not be affected by repeal of act); General Statutes
§ 7-459b (allowing members to participate in deferred
retirement option plan adopted by municipality that
employs them). If we were to accept the plaintiff’s inter-
pretation of the act and conclude that the term
‘‘employee’’ excludes elective officers, then elective
officers who are members of the retirement system
would be deprived of many of the rights and benefits
that other members enjoy. In the absence of any appar-
ent rationale for such a scheme or a clear statement of
legislative intent, we decline to adopt an interpretation
of the law that would achieve such a bizarre outcome.
See Levey Miller Maretz v. 595 Corporate Circle, 258
Conn. 121, 133, 780 A.2d 43 (2001).
   Particularly fatal to the plaintiff’s theory are those
sections of the act that appear to equate elective officers
with municipal employees or imply that the former as
well as the latter can be ‘‘employed’’ for purposes of
the retirement system. Section 7-429, for example, pro-
vides in relevant part that ‘‘[i]f any member of a partici-
pating municipality who is an elective officer is
separated from the service of the municipality by which
he is employed . . . he shall be entitled to a retirement
allowance . . . .’’ (Emphasis added.)
   Finally, we note that the original version of the reem-
ployment statute barred retired members from collect-
ing a pension while reemployed in any state or
municipal position, but expressly exempted elective
officers from that prohibition. See General Statutes
(1949 Rev.) § 892. The 1973 amendments to the statute
eliminated the carve-out for elective officers, suggesting
that the legislature intended that they would be treated
the same as other public employees with respect to
reemployment. See Public Acts 1973, No. 73-519. For
all of these reasons, we reject the plaintiff’s argument
that, by accepting the position of mayor of East Haven,
he did not accept employment for purposes of § 7-
438 (b).10
                            2
  The plaintiff’s second statutory argument is that § 7-
438, when read as a whole and in light of the underlying
policy rationales, evidences a legislative intent to pre-
clude a member from receiving a retirement pension
only while reemployed in a participating position. The
argument, which is the plaintiff’s strongest, is as fol-
lows. Section 7-438 envisions two paths by which a
retired member may return to full-time public employ-
ment.11 First, a member may be employed by the state
or by a municipality that does not participate in the
retirement system. Under those circumstances, § 7-438
(a) provides that the member can continue to collect
his or her retirement pension, but will not be eligible to
earn credit in any other municipality’s own retirement
system.12 Second, the member can return to service in
the same municipality from which he or she retired,
or in another participating municipality. Under those
circumstances, § 7-438 (b) provides that the member
shall receive no retirement pension while so employed,
but shall be eligible to participate and be entitled to
additional credit in the retirement system. This scheme,
the plaintiff contends, is predicated on the assumption
that, at any particular time, a retired member will be
entitled either to earn additional retirement credit,
while reemployed by a participating municipality, or to
collect a retirement pension, while not so employed.
The member cannot simultaneously earn and collect,
but the statute does not envision a scenario in which
a retired member can neither collect a pension nor earn
new credits. But that is precisely the plaintiff’s situation,
because, although he returned to work in a participating
municipality, he did so in a nonparticipating position.
The nub of his argument, then, is that the legislature did
not intend that retired members who return to public
service would have the worst of both worlds in this
regard.
   The key to the plaintiff’s argument is the provision
in § 7-438 (b) that a member who is reemployed by a
participating municipality ‘‘shall be eligible to partici-
pate, and shall be entitled to credit, in the municipal
employees’ retirement system’’ (eligibility clause).
Despite this provision, the parties agree that a member,
such as the plaintiff, who accepts a nonparticipating
position in a participating municipality is not in fact
eligible to participate in the retirement system while
so employed. But see footnote 15 of this opinion. In
the face of this apparent contradiction, the commission
essentially concedes that the eligibility clause either
was inartfully drafted or suggests that the legislature
failed to anticipate the type of scenario at issue in
this case.
  The conundrum we face, then, is that, under the cir-
cumstances of the present case, it seems that we must
disregard either the eligibility clause, which allows
members such as the plaintiff to participate in the retire-
ment system, or the second sentence of § 7-438 (b),
which bars such members from collecting a pension
while so employed. The commission invites us to
choose the former path, the plaintiff the latter. For
several reasons, we find the commission’s approach to
be more sensible.
  First, the commission offers a more plausible account
of how all the different provisions of § 7-438 (b) can
be given effect. See Southern New England Telephone
Co. v. Dept. of Public Utility Control, 274 Conn. 119,
129–30, 874 A.2d 776 (2005) (statute should be con-
strued so as to give effect to every provision). As we
already have discussed, the plaintiff’s solution to this
conundrum—the theory that § 7-438 (b) simply does
not apply to elective officers—is unconvincing. See part
II C 1 of this opinion. The plaintiff also does not address
the problem of nonofficer retirees who return to work
in nonparticipating departments of participating munic-
ipalities. Various provisions of the act recognize that
a participating municipality may choose to designate
certain of its departments as nonparticipating; see, e.g.,
General Statutes §§ 7-427 (a), 7-436a (b), 7-437 and 7-
442a; and we are not free to assume that the legislature
simply overlooked this possibility when drafting § 7-
438 (b). See Southern New England Telephone Co. v.
Dept. of Public Utility Control, supra, 129 (‘‘[w]e pre-
sume that the legislature is aware of existing statutes
when enacting new ones’’).13
  The commission, by contrast, offers a plausible
account of how all the various provisions of the statute
can be given effect. Specifically, the commission sub-
mits that the eligibility clause reasonably may be under-
stood to mean that a retired member is entitled to earn
additional retirement credits so long as he or she is
reemployed in a position for which such credits are
available.14
   Alternatively, it may well be that the legislature meant
exactly what it said, and that retired members such as
the plaintiff are eligible to earn additional credits in the
retirement system even while reemployed in nonpartici-
pating positions. Although a municipality may opt not to
designate its elective officers as participating positions;
see General Statutes § 7-427 (a); other provisions of the
act nevertheless allow for continued participation by
members who leave their positions to work in nonpar-
ticipating governmental positions. Most notably, § 7-
434a provides that any member who is elected to serve
as an officer of the state or a subdivision thereof may
elect to remain in the system and continue to make
contributions for up to ten years.15 See also General
Statutes § 7-434 (granting credit for intervening mili-
tary service).
   Second, we are not persuaded that the plaintiff is
correct in his assessment of the policy rationales that
underlie § 7-438 and, specifically, that the statute
embodies a legislative intent that all retired members
should be able either to collect a pension or to earn
additional retirement credits. On the one hand, the stat-
ute allows for certain instances of what the trial court
referred to as ‘‘double dipping.’’ For example, § 7-438
(a) permits a retired member to continue to collect a
municipal retirement pension while also participating
in the state employees’ retirement system. On the other
hand, it is not clear that a retired member should be
allowed to receive a retirement pension while also earn-
ing a salary from a participating municipality. In 2013
and 2015, Governor Malloy vetoed amendments to the
act that would have expressly permitted members who
are reemployed in nonparticipating municipal positions
to continue to collect a retirement pension. See P.A. 15-
188; P.A. 13-219. In his 2015 veto message, the governor
articulated a countervailing policy rationale: ‘‘I believe
this bill would impose an undue burden on municipali-
ties and is inconsistent with the purpose of the munici-
pal retirement system, which is intended to provide
assistance to our retirees and not current employees.’’
2 Conn. Public and Special Acts 1478 (2015). In other
words, although it may seem unfair from the member’s
standpoint that he can neither receive a pension nor
earn additional credits while reemployed in a nonpartic-
ipating position, § 7-438 (b) reasonably may be under-
stood to embody a judgment that a participating
municipality should not have to contribute additional
funds to a member’s retirement pension while at the
same time paying his salary. See General Statutes § 7-
441 (d) (providing that participating municipalities must
make contributions to cost of administration of retire-
ment fund on behalf of retired members receiving bene-
fits, as well as currently employed members).
  The plaintiff argues that, prior to 1987, § 7-438 clearly
permitted retired members to collect a pension while
reemployed with a different department or agency, and
that we should hesitate before concluding that, in
amending the statute, the legislature intended to curtail
the ability of a member such as the plaintiff to return
to work in a nonparticipating position. It is undeniable,
however, that the legislature chose to substantially
broaden the restrictions on reemployment at that time.
Prior to 1987, a member could retain his or her pension
while reemployed in any position outside the depart-
ment or agency from which he or she retired. See Gen-
eral Statutes (Rev. to 1985) § 7-438 (a). After 1987, this
exception was narrowed to reemployment by the state
or a nonparticipating municipality. See Public Acts
1987, No. 87-83, § 2. Accordingly, the plaintiff’s second
statutory argument is unpersuasive.
                            3
   The plaintiff’s third statutory argument takes as its
starting point the well established rule that we must
‘‘construe a statute as a whole and . . . harmonize its
disparate sections within the bounds of reason.’’ State
v. Gonzalez, 210 Conn. 446, 451, 556 A.2d 137 (1989).
He faults the agencies and the trial court for having
considered § 7-438 (b) in isolation and, in his view,
not having paid adequate attention to the relationship
between that provision and the disability retirement
provisions of § 7-432.
  The plaintiff primarily relies on § 7-432 (g), which
provides that ‘‘[n]o reconsideration of a decision con-
cerning eligibility for a disability retirement allowance
or the discontinuance of such allowance shall be made
by the medical examining board unless a member, upon
application to the medical examining board for a rede-
termination, discloses additional facts concerning the
member’s condition.’’ The plaintiff reads this to mean
that the only way that his disability pension could be
terminated was if the medical examining board, having
considered new evidence, determined that he was no
longer disabled.
   If we were compelled to parse § 7-432 (g) and its
relationship to § 7-438 (b), we likely would encounter
any number of impediments to the plaintiff’s argu-
ment.16 Fortunately, we need not enter those waters.
Subsection (g) was not added to the statute until July,
2013, nearly two years after the retirement services
division suspended the plaintiff’s pension. See Public
Acts 2013, No. 13-247, § 385. Prior to that time, § 7-
432 made no mention of the medical examining board.
Instead, the statute delegated broad authority to the
commission to determine a member’s ongoing eligibility
for a disability pension: ‘‘The existence and continuance
of disability shall be determined by the . . . [c]ommis-
sion upon such medical evidence and other investiga-
tion as it requires.’’ General Statutes (Rev. to 2011) § 7-
432. Accordingly, the plaintiff’s argument is unavailing.17
                            4
   The plaintiff’s fourth statutory argument is that the
commission is bound by, or should adhere to, its prior
interpretation of § 7-438. The plaintiff contends that this
is especially true in light of the fact that (1) the Jepsen
opinion counseled a stay-the-course approach, and (2)
during the period from 1987 until 2009, during which
the agencies were interpreting the act to permit elective
officials such as the plaintiff to retain their retirement
pensions, the legislature did not override the agencies
by amending the act and, therefore, effectively acqui-
esced in the prior interpretation. We are not persuaded.
   With respect to the plaintiff’s legislative acquiescence
argument, we frequently have explained that ‘‘the legis-
lative acquiescence doctrine requires actual acquies-
cence on the part of the legislature. [Thus, in] most of
our prior cases, we have employed the doctrine not
simply because of legislative inaction, but because the
legislature affirmatively amended the statute subse-
quent to a judicial or administrative interpretation, but
chose not to amend the specific provision of the statute
at issue. . . . In other words, [l]egislative concurrence
is particularly strong [when] the legislature makes unre-
lated amendments in the same statute.’’ (Citation omit-
ted; emphasis in original; internal quotation marks
omitted.) Stuart v. Stuart, 297 Conn. 26, 47, 996 A.2d
259 (2010).
   In the present case, the legislature made no changes
to § 7-438 between 1987, when the statute was amended
to prohibit members from collecting a retirement pen-
sion while reemployed by any participating municipal-
ity, and 2009, when the retirement services division
announced its revised interpretation of the statute. By
the time the legislature did make minor changes to the
statute in 2011; see Public Act 11-251, § 3; this revised
interpretation had been in effect for several years.
Accordingly, the legislature’s failure to address the
issue in the 2011 amendment demonstrates, if anything,
acquiescence in the agencies’ revised interpretation.
Moreover, although we recognize that the legislature
voted overwhelmingly in 2013, and again in 2015, to
amend § 7-438 to reinstate the pre-2009 interpretation,
Governor Malloy vetoed both amendments and the leg-
islature did not attempt an override. Accordingly, we
conclude that the evidence for legislative acquiescence
in the agencies’ pre-2009 interpretation of the act is at
best inconclusive and does not compel us to depart
from the plain meaning of the statutory text. See Com-
mission on Human Rights & Opportunities v. Board of
Education, 270 Conn. 665, 724–25, 855 A.2d 212 (2004).
   Lastly, we consider the plaintiff’s argument that the
Jepsen opinion, while not binding on this court; see
Wiseman v. Armstrong, 269 Conn. 802, 825, 850 A.2d
114 (2004); nevertheless represents highly persuasive
authority to which the trial court should have deferred.
As that court recognized, however, the Jepsen opinion
neither purported to interpret the statutory language at
issue nor concluded that the agencies’ pre-2009 inter-
pretation of § 7-438 was in any way superior to their
revised interpretation. Rather, the Jepsen opinion con-
cluded that neither interpretation was ‘‘clearly wrong.’’
Ultimately, the only reasons the Jepsen opinion offered
in support of its recommendation that the agencies hew
to their pre-2009 interpretation were that (1) it believed
that the legislature had acquiesced in that interpreta-
tion, and (2) adopting a new interpretation might upset
retirees’ settled expectations.18 We already have
explained why the legislative acquiescence argument
is unconvincing. With respect to the reliance argument,
we agree with the trial court that, in most instances,
an administrative agency that discovers that it has been
applying an erroneous interpretation of a statute is
obliged, after providing fair notice to affected persons,
to conform its policy to the correct interpretation. Cf.
Atchison, Topeka & Santa Fe Railway Co. v. Wichita
Board of Trade, 412 U.S. 800, 808, 93 S. Ct. 2367, 37 L.
Ed. 2d 350 (1973). This is particularly true in the present
case, insofar as the act expressly requires that the com-
mission correct any erroneous overpayment of benefits.
See General Statutes § 7-439h.
  For all of these reasons, the plaintiff’s statutory argu-
ments are unpersuasive.19 In addition, we have reviewed
the plaintiff’s other claims of error and find them to be
without merit.20
  The judgment is affirmed.
   In this opinion the other justices concurred.
   * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Rogers and Justices Palmer, Eveleigh,
McDonald, Espinosa and Robinson. Although Justice Robinson was not
present when the case was argued before the court, he has read the briefs
and appendices, and listened to a recording of the oral argument prior to
participating in this decision.
   1
     See General Statutes § 5-155a (c); Regs., Conn. State Agencies §§ 5-155-
2 and 5-155-7.
   2
     Although the plaintiff refers at times to the ‘‘termination’’ of his pension,
as do certain of the agencies’ decisions, neither party disputes the trial
court’s conclusion that, under the commission’s interpretation of the act,
he will be entitled to a resumption of his retirement pension upon completion
of his tenure as mayor. Accordingly, we use the term ‘‘suspension’’ rather
than ‘‘termination.’’
   3
     The text of the relevant statutory provisions is set forth in part II B of
this opinion.
   4
     Because (1) the issue is one of statutory interpretation, (2) the relevant
arguments have been fully briefed before this court, and (3) the commission
has indicated that it is in need of judicial guidance as to how to apply § 7-
438 (b), we will evaluate the plaintiff’s statutory claims on the merits despite
the trial court’s finding that they were abandoned at trial. See Notopoulos
v. Statewide Grievance Committee, 277 Conn. 218, 233 n.12, 890 A.2d 509,
cert. denied, 549 U.S. 823, 127 S. Ct. 157, 166 L. Ed. 2d 39 (2006).
   5
     The commission represented at trial that it was in the process of identi-
fying any such members and they were being informed that, in the event
the commission’s interpretation of the act was upheld in this litigation, they
could not continue to receive their pensions while reemployed.
   6
     Although the term ‘‘voluntary retirement age’’ is not defined in the act,
the commission has construed the phrase to refer to the eligibility standards
set forth in § 7-428. See Connecticut Municipal Employees’ Retirement Fund
B Summary Plan Description (January 1, 1990) p. 5.
   7
     Section 7-438 was amended in 2011 to add the highlighted language,
which is not material to the present appeal. See Public Act 11-251, § 3.
Although the amendment became effective July 13, 2011, it was made applica-
ble only to members who retired on or after January 1, 2000. Public Act
11-251.
   8
     General Statutes (Supp. 1945) § 128h provides: ‘‘If a member shall be
retired under this chapter, and again accepts appointment, except to an
elective office, from this state or from a municipality of this state, under
which appointment services are to be rendered for more than three months
in any year, he shall receive no retirement allowance while so employed.’’
   9
     The other authorities on which the plaintiff relies relate to different
statutory schemes and, therefore, do not support his argument that the term
‘‘employee’’ is used as a term of art in the act. See, e.g., General Statutes
§ 7-467 (2) (distinguishing municipal employees from elective officers solely
for purposes of collective bargaining statutes, General Statutes § 7-467 et
seq.); Prudential Mortgage & Investment Co. v. New Britain, 123 Conn.
390, 392, 195 A. 609 (1937) (distinguishing, for purposes of wage garnishment,
between elective public officers and contract employees such as teachers).
   10
      In his reply brief, the plaintiff argues that, if East Haven intended to
make the position of mayor that of an employee, the town would have
spelled out the benefits attached to that position in the town charter or
elsewhere. This argument is purely speculative and, in any event, nothing
in the act permits a town to designate its officers or personnel as nonemploy-
ees for purposes of the retirement system.
   11
      Special exceptions, not relevant to the present case, are made for mem-
bers reemployed for less than twenty hours per week or not more than
ninety days per calendar year. See General Statutes § 7-438 (b).
   12
      The statute does permit a retiree who returns to work for the state to
simultaneously collect a municipal retirement pension and earn credits in
the state retirement system, which the commission also administers. General
Statutes § 7-438 (a).
   13
      We note that, at approximately the same time that the legislature
amended § 7-438 to add the present language regarding participating munici-
palities; see Public Acts 1987, No. 87-83, § 2; it also amended General Statutes
§ 7-444, which expressly addresses the possibility that a participating munici-
pality may withdraw one or more departments from the retirement system.
See Public Acts 1987, No. 87-85. Both amendments were drafted in the
Labor and Public Employees Committee. Under those circumstances, it is
unrealistic to assume that legislators drafted the relevant amendments to
§ 7-438 unaware that a participating municipality might have employees who
do not participate in the retirement system.
   14
      This is consistent with the fact that subsection (a) of § 7-438 provides
that any member who is reemployed with the state will be eligible to partici-
pate in the state employees retirement system. It seems unlikely that the
legislature, in crafting the reemployment rules for municipal employees,
intended to confer eligibility for state retirement on employees who would
not otherwise be eligible for that program. See General Statutes § 5-158 (a)
(listing classes of state employees in positions not covered by state retire-
ment system or covered by state retirement system but ineligible to be
members).
   15
      We emphasize that, because the plaintiff has not claimed that either
§ 7-434a or § 7-438 (b) entitles him to eligibility or credit during his service
as mayor, we express no opinion as to the potential merits of such a claim.
   16
      The trial court, for example, was of the opinion that the relevant provi-
sions of § 7-438 (b) are more specific than, and thus prevail over, the provi-
sions of § 7-432 on which the plaintiff relies, and also that the plaintiff’s
argument leads to irrational and absurd consequences, in that his interpreta-
tion of the act would mean that any member retired pursuant to § 7-432
would in effect be exempted from § 7-438 (b).
   17
      The plaintiff also argues that he is entitled to retain his disability pension
under the 2011 revision of the statute, which provides in relevant part that
‘‘[a]ny member shall be eligible for retirement and for a retirement allowance
who has completed at least ten years of continuous service if he becomes
permanently and totally disabled from engaging in any gainful employment
in the service of the municipality. . . .’’ (Emphasis added.) General Statutes
(Rev. to 2011) § 7-432. His argument appears to be that his pension cannot
be suspended so long as he is not again gainfully employed in the service
of a participating municipality and that, for reasons that are not entirely
clear, his position as the full-time, salaried mayor of East Haven does not
constitute gainful employment in the service of that town. The trial court
found this argument to be abandoned as inadequately briefed. In any event,
the plain language of the act will not sustain the tortuous reading to which
the plaintiff would affix it.
   For similar reasons, we are not persuaded by the plaintiff’s apparent
argument that he is no longer a member of the retirement system and,
therefore, not bound by § 7-438. Among other things, that interpretation is
inconsistent with various provisions of the act that make clear that members
remain members after retirement. See, e.g., General Statutes § 7-436 (setting
forth benefits that ‘‘each member’’ shall receive after retirement); General
Statutes § 7-439h (discussing receipt of retirement benefits by members).
   18
      Although the Jepsen opinion also alluded to concerns regarding dispa-
rate treatment of members who apply for retirement on different dates,
those concerns appear to be directed toward an unrelated issue addressed
by that opinion, namely, a change in how the agencies evaluated disability
retirement claims. Our understanding is that the agencies’ revised reem-
ployment policies will be applied without distinction to both current and
future retirees.
   19
      Because we conclude that the plain language of § 7-438 (b) bars the
plaintiff’s claim, we need not delve into the legislative history. See General
Statutes § 1-2z. To the extent that any ambiguity remains, however, we
note that the limited legislative history material to the questions before us
generally favors the commission’s interpretation of § 7-438 (b).
   20
      With respect to the plaintiff’s detrimental reliance claim, we agree with
the trial court that (1) the plaintiff failed to establish that he relied to his
detriment on the agencies’ previous, contrary interpretation of § 7-438 (b),
(2) once the commission came to understand that the prior interpretation
of § 7-438 (b) was incorrect, it was permitted, if not required, to correct the
error, at least on a prospective basis, and (3) in light of the fact that the
retirement services division repeatedly warned the plaintiff that he would
no longer be allowed to collect a pension if reelected as mayor, the fact that
he might have received other, more equivocal guidance from the retirement
services division fails to meet the exacting requirements for establishing a
claim of detrimental reliance involving public funds. See Chotkowski v.
State, supra, 240 Conn. 268; Fennell v. Hartford, 238 Conn. 809, 816, 681
A.2d 934 (1996).
   With respect to the plaintiff’s equal protection claim, we note that the
allegedly political motivations of certain legislators in delaying the amend-
ment of § 7-438 do not offend the equal protection clause. See Hearne v.
Board of Education, 185 F.3d 770, 775 (7th Cir. 1999). Moreover, setting aside
the innuendo, the plaintiff’s equal protection claims against the commission
ultimately concern his complaints that (1) whereas the commission
expressly gave one Democratic official the option either to resign or to lose
his retirement pension, the plaintiff was presented with this same choice
only implicitly, and (2) whereas the commission initially allowed another
Democratic official to retain her pension before soon changing course and
suspending it, the plaintiff’s pension was suspended mere days after he
assumed office. Even in the constitutional sphere, however, ‘‘the law [does
not] concern itself with trifles . . . .’’ Brandt v. Board of Education, 480
F.3d 460, 465 (7th Cir. 2007).
  Lastly, in his principal appellate brief, the plaintiff refers to his due process
claims only in passing and fails to list those claims in his statement of issues.
Accordingly, we decline to address those claims as inadequately briefed.
See Estate of Rock v. University of Connecticut, 323 Conn. 26, 33, 144 A.3d
420 (2016).